department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date c date d family name dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 of the internal_revenue_code on b form 1023-ez indicates you were formed as an unincorporated association on c you attest to have the necessary organizing document limiting your purposes to one or more exempt purposes within the meaning of sec_501 of the code you also attest your organizing document does not empower you to engage other than insubstantially in activities that are not in furtherance of one or more exempt purposes you attest your organizing document contains the dissolution provision required under sec_501 and the provisions required if necessary by sec_508 you attest to be organized and operated exclusively to further charitable purposes and you have not and will not conduct prohibited activities under sec_501 further within form 1023-ez you attest you will refrain from supporting or opposing candidates in political campaigns in any way ensure your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business not related to your exempt_purpose s e e e e not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities your form 1023-ez was identified for technical review within part iii where you were asked to describe your mission and activities you stated you were formed to host a fundraiser for the five children of the d family after the loss of both of their parents to tragic circumstances within a year of each other the event will offset living_expenses for these orphans law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_67_367 1967_2_cb_188 describes an organization whose sole activity was the operation of a scholarship plan for making payments to pre-selected specifically named individuals the organization established a plan whereby it entered into agreements with subscribers the subscribers deposited a certain amount of money with a designated bank the subscriber also named a specific child to be the recipient of the scholarship money the recipient received the scholarship around the time he or she were to begin college the organization did not qualify for exemption under sec_501 of the code because it was serving the private interests of its subscribers rather than serve public charitable and educational interests revproc_2018_5 provides that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record the applicant is responsible for the accuracy of any factual representations contained in the application in 326_us_279 66_sct_112 90_led_67 c b the supreme court of the united_states interpreted the requirement in sec_501 of the code that an organization be operated exclusively by indicating that an organization must be devoted to letter rev catalog number 47630w exempt purposes exclusively the presence of a single non-exempt purpose if more than insubstantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes wendy l parker rehabilitation foundation inc v commissioner of internal revenue 855-85x -in this case thirty percent of the petitioner’s income is expected to be expended for the benefit of wendy l parker the daughter of an officer and organizer of the corporation an adverse determination was made because a child of the founder and chief operating officer of the foundation is a substantial beneficiary of the services contemplated by the organization this constitutes inurement which is prohibited under code sec_501 and the regulations there under to qualify under c an organization inter alia must operate exclusively for exempt purposes and no part of its net_earnings can inure to the benefit of any private individual application of law you are not operated exclusively for one or more exempt purposes under sec_501 of the code as described in sec_1_501_c_3_-1 because you are operated for the private benefit of one family rather than operating to provide a public benefit despite the fact that funds are raised and expensed for orphaned children the beneficiaries are pre-selected and all from one family this serves private rather than public purposes you have not established that you are operated exclusively for one or more exempt purposes as required in sec_1_501_c_3_-1 your funding will be used to pay for the living_expenses of one family this results in a substantial private benefit to this family you have not established that you are organized and operated for the benefit of public rather than private interests as required in regulation c -1 d ii like the organization denied exemption in revrul_67_367 you have established a plan to award funds to members of a preselected group of individuals you were formed and operate to benefit one family and were formed to allow for the flow of funds directly to the d children your activities are the same as those described in wendy l parker rehabilitation foundation inc v commissioner you have set up a process whereby pre-named beneficiaries are able to collect funding regardless of whether the d children are related to any board members or meet the definition of needy they have been predetermined to receive your funding without documented cause making them a direct beneficiary and recipient of your income resulting in inurement as in better business bureau a single substantial non-exempt purpose is sufficient to prevent exemption although you plan to pay for the living_expenses of orphans you have the substantial purpose of providing funds only to a limited number of individuals from one family which results in private benefit because you failed to provide that your activities are exclusively charitable you have not established that you meet the requirements for exemption under sec_501 of the code as required by revproc_2018_5 conclusion based on the information submitted we conclude that you are not an organization described in sec_501 of the code because you are operated for the substantial private benefit of one family therefore you do not qualify for exemption under sec_501 letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
